Case 2:18-cv-08048-SVW-JC Document 130 Filed 11/21/19 Page 1 of 6 Page ID #:5138



    1 L. LIN WOOD, P.C.
    2 L. Lin Wood (pro hac vice)
      lwood@linwoodlaw.com
    3 Nicole J. Wade (pro hac vice)
    4 nwade@linwoodlaw.com
      Jonathan D. Grunberg (pro hac vice)
    5 jgrunberg@linwoodlaw.com
    6 G. Taylor Wilson (pro hac vice)
      twilson@linwoodlaw.com
    7 1180 West Peachtree Street, Ste. 2040
    8 Atlanta, Georgia 30309
      404-891-1402
    9 404-506-9111 (fax)
   10
      WEISBART SPRINGER HAYES, LLP          CHATHAM LAW GROUP
   11 Matt C. Wood (pro hac vice)           Robert Christopher Chatham
   12 mwood@wshllp.com                      chris@chathamfirm.com
      212 Lavaca Street, Ste. 200           CA State Bar No. 240972
   13 Austin, TX 78701                      3109 W. Temple St.
   14 512-652-5780                          Los Angeles, CA 90026
      512-682-2074 (fax)                    213-277-1800
   15
   16 Attorneys for Plaintiff VERNON UNSWORTH
   17                    UNITED STATES DISTRICT COURT
   18                   CENTRAL DISTRICT OF CALIFORNIA

   19 VERNON UNSWORTH,                  Case No. 2:18-cv-08048-SVW (JCx)
   20                                   Judge: Hon. Stephen V. Wilson
          Plaintiff,
   21                                   PLAINTIFF VERNON UNSWORTH’S
   22 v.                                REQUEST FOR SPECIAL QUESTIONS
                                        TO BE ASKED ON VOIR DIRE
   23 ELON MUSK,
   24                                   Pretrial Conference: Nov. 25, 2019
          Defendant.                    Time:                3:00 p.m.
   25                                   Courtroom:           10A
   26
   27
   28
Case 2:18-cv-08048-SVW-JC Document 130 Filed 11/21/19 Page 2 of 6 Page ID #:5139



    1         Pursuant to the parties’ proposed Joint Final Pretrial Conference Order [Dkt.
    2 113], Plaintiff Vernon Unsworth hereby submits his proposed special questions to
    3 be asked during voir dire, as follows.
    4         1.     Does anyone know Plaintiff, Vernon Unsworth?
    5         2.     Does anyone know anything about Mr. Unsworth’s life other than the
    6 fact that he is the plaintiff in this lawsuit?
    7         3.     Does anyone know Defendant, Elon Musk?
    8         4.     Does anyone know anything about Mr. Musk’s life other than the fact
    9 that he is the defendant in this lawsuit?
   10         5.     In June and July of 2018, 12 Thai boys and their soccer team coach
   11 were rescued from a cave where they were trapped for weeks in Thailand. This
   12 incident is commonly referred to as the Tham Luang Cave Rescue. Has anyone
   13 heard or read anything about the cave rescue?
   14         6.     Mr. Unsworth claims in this lawsuit that Mr. Musk defamed him in
   15 statements Mr. Musk published on Twitter on July 15, 2018. Has anyone heard or
   16 read anything about this lawsuit?
   17         7.     At this time or in the past, have any of you, members of your family,
   18 or any of your friends served as an officer, agent, director, employee, or
   19 shareholder, or done business with, any of the following corporations:
   20         a.     Tesla, Inc., formerly Tesla Motors, Inc.;
   21         b.     SolarCity Corporation, a subsidiary of Tesla, Inc.;
   22         c.     PayPal Holdings Inc., also known as PayPal;
   23         d.     Space    Exploration    Technologies   Corp., which   does   business
   24                as SpaceX;
   25         e.     Neuralink Corporation;
   26         f.     The Boring Company (also known as TBC);
   27         g.     OpenAI LP or its parent organization, OpenAI Inc.;
   28         h.     Excession, LLC;
                                                   1
Case 2:18-cv-08048-SVW-JC Document 130 Filed 11/21/19 Page 3 of 6 Page ID #:5140



    1         i.    Foundation Security;
    2         j.    LaunchPad LA;
    3         k.    FabFitFun, Inc.;
    4         l.    Ridgley Walsh; or
    5         m.    American International Group, Inc, also known as AIG Insurance
    6               Company.
    7         8.    Has anyone ever done business with, or been a party to, any business
    8 relationship with any of those corporations?
    9         9.    Does anyone have any strong feelings one way or the other about any
   10 of those corporations?
   11         10.   Does anyone own, or have you ever considered buying, a Tesla car?
   12         11.   Does anyone own, or have you ever considered buying, an electric car
   13 regardless of the manufacturer?
   14         12.   Does anyone own, or have you ever considered installing, residential
   15 or commercial solar roof panels?
   16         13.   Do you, members of your family, or any of your friends have a hobby
   17 or special interest in space exploration or space travel, including interplanetary
   18 travel?
   19         14.   Do you, members of your family, or any of your friends have a hobby
   20 or special interest in the creation or development of artificial intelligence?
   21         15.   Do you, members of your family, or any of your friends have a hobby
   22 or special interest in underground pedestrian or vehicular travel?
   23         16.   I will now read to you the names of individuals listed by the parties
   24 who may testify at this trial, or who may be mentioned in testimony received from
   25 other witnesses. Are you familiar with any of these individuals? If so, briefly state
   26 the basis for your familiarity.
   27         17.   Who here has a college degree?
   28         18.   Who here has post-college graduate degree or has ever pursued
                                                  2
Case 2:18-cv-08048-SVW-JC Document 130 Filed 11/21/19 Page 4 of 6 Page ID #:5141



    1 graduate studies but did not for whatever reason receive a graduate degree?
    2        19.    Do you, members of your family, or any of your friends have any
    3 education, training, experience, or a degree in the law or legal-related fields?
    4        20.    Does anyone have any personal or secondhand knowledge about libel
    5 or defamation disputes?
    6        21.    Have you, members of your family, or any of your friends ever been
    7 involved in a legal dispute as a lay or expert witness?
    8        22.    Has anyone ever been a party in civil litigation?? If yes, state: (a)
    9 whether you were a plaintiff or a defendant; (b) the nature of the case; (c) the
   10 outcome of the case, and (d) whether you were satisfied or dissatisfied with the
   11 outcome.
   12        23.    Has anyone ever served as a juror? If yes, state: (a) whether you served
   13 on a civil case or criminal case; (b) the nature of the case; (c) the outcome of the
   14 case, if you remember; and (d) whether you served as the foreperson.
   15        24.    Do you, a family member, or close friend know anyone who is a
   16 partner, employee, or client of the law firm of Quinn, Emanuel, Urquhart & Sullivan
   17 LLP, also known as Quinn Emanuel?
   18        25.    Has anyone ever seen any advertising for the legal services of Quinn,
   19 Emanuel, Urquhart & Sullivan LLP, or Quinn Emanuel?
   20        26.    Do you, a family member, or a close friend know anyone who is a
   21 partner, employee, or client of the law firm of Hueston Hennigan LLP?
   22        27.    Do you, a family member, or a close friend know anyone who is a
   23 partner, employee, or client of the law firm of Cooley LLP?
   24        28.    Do you, members of your family, or any of your friends work for or
   25 have any connection to Twitter, including having a Twitter account?
   26        29.    Do you, members of your family, or any of your friends have an
   27 Instagram account?
   28        30.    Do you, members of your family, or any of your friends have a
                                                 3
Case 2:18-cv-08048-SVW-JC Document 130 Filed 11/21/19 Page 5 of 6 Page ID #:5142



    1 Snapchat account?
    2        31.    Do you, members of your family, or any of your friends have a
    3 Facebook account?
    4        32.    Do you, members of your family, or any of your friends have a
    5 LinkedIn account?
    6        33.    Do you, members of your family, or any of your friends have a Tumblr
    7 account?
    8        34.    Do you, members of your family, or any of your friends have a Tik
    9 Tok account?
   10        35.    Does anyone here follow Elon Musk on Twitter or on the Internet?
   11        36.    Have you heard or read anything about Elon Musk’s use of Twitter?
   12        37.    Does anyone feel that what people tweet on Twitter should be treated
   13 differently than statements published elsewhere?
   14        38.    Would anyone here be reluctant to award compensatory damages to
   15 Mr. Unsworth even if you find by a preponderance of the evidence that Mr. Musk
   16 negligently published false and defamatory statements about Mr. Unsworth on
   17 Twitter?
   18        39.    Would anyone here be reluctant to award punitive damages to Mr.
   19 Unsworth even if you find by clear and convincing evidence that Mr. Musk
   20 published false and defamatory statements about Mr. Unsworth on Twitter with
   21 malice and a reckless disregard for truth or falsity?
   22        40.    Do you, your family, or anyone close to you have connections to
   23 Thailand?
   24        41.    Do you have any thoughts about Thai tourism or travel to Thailand?
   25        42.    Does anyone on the panel feel that there are too many lawsuits?
   26        43.    Does any member of the panel have strong feelings one way or the
   27 other about the financial value of a person’s reputation?
   28        44.    Does anyone have strong feelings that First Amendment protection of
                                                 4
Case 2:18-cv-08048-SVW-JC Document 130 Filed 11/21/19 Page 6 of 6 Page ID #:5143



    1 speech is more important than state or federal defamation laws which seek to protect
    2 a reputation?
    3         45.   Has anyone ever owned a small business?
    4         46.   Does anyone have strong feelings either way regarding the idea that
    5 corporations often take advantage of individuals and small businesses?
    6         47.   Does anyone have any special disability, medical condition, or other
    7 problem that would impose an undue hardship on you if you are selected to serve
    8 as a member of the jury? It is estimated that this trial may last through Monday of
    9 next week.
   10         48.   Is there any information that you wish to bring to my attention that
   11 might affect your ability to serve as a juror in this case?
   12         49.   Is there any information that you wish to bring to my attention that
   13 might affect your ability to serve as a fair and impartial juror in this case and decide
   14 the case on the evidence?
   15         50.   Is there any information that you wish to bring to my attention that you
   16 would ask be provided to the Court in the privacy of chambers?
   17
              Dated: November 21, 2019         L. LIN WOOD, P.C.
   18
   19                                          By: /s/L. Lin Wood
   20                                          L. Lin Wood
                                               Attorneys for Plaintiff Vernon Unsworth
   21
   22
   23
   24
   25
   26
   27
   28
                                                  5
